DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/278,518 filed 18 February 2019. Claims 12-20, and 32-42 pending. Claims 1-11, and 21-31 canceled.

Allowable Subject Matter
Claims 12-20, and 32-42 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12:
A switchable clutch comprising: a first ring; a second ring having a tooth profile and supported for rotation with respect to the first ring; a cam ring supported for rotation through a first range with respect to the first ring; a plurality of pawls supported by the first ring; and a plurality of ratcheting springs, each ratcheting spring urging a respective pawl toward the cam ring and positioning the respective pawl with respect to the second ring based on a relative rotational position of the cam ring with respect to the first ring, such that in a first relative rotational position, the respective pawl does not engage the second ring, in a second relative rotational position, the respective pawl engages the tooth profile to prevent rotation of the second ring with respect to the first ring in a first direction while permitting relative rotation in a second direction, in a third relative rotational position, the respective pawl engages the tooth profile to prevent rotation of the second ring with respect to the first ring in the second direction 
Claim 14:
A method of operating a switchable clutch comprising: Serial No. 16/533,856Attorney's Docket No.: P191499 US Page: 4 of 8 rotating a cam ring clockwise with respect to a first ring to transition from a free-free mode to a first one-way mode wherein, in the free-free mode, a second ring is permitted to rotate in either direction with respect to the first ring and wherein, in the first one-way mode, the second ring is permitted to rotate in a first direction with respect to the first ring but is prevented from rotating in a second direction with respect to the first ring; rotating the cam ring further clockwise with respect to the first ring to transition from the first one-way mode to a first lock-lock mode wherein, in the first lock-lock mode, the second ring is prevented from rotation in either direction with respect to the first ring; rotating the cam ring counter-clockwise with respect to the first ring to transition from the free-free mode to a second one-way mode wherein in the second one-way mode, the second ring is permitted to rotate in the second direction with respect to the first ring but is prevented from rotating in the first direction with respect to the first ring rotating the cam ring further counter-clockwise with respect to the first ring to transition second one-way mode 
Claim 17:
A powertrain comprising: an electric machine; an input gear coupled to the electric machine; a layshaft supporting a first idler gear fixedly coupled to the input gear and a second idler gear fixedly coupled to the first idler gear, wherein the input gear and the first idler gear cooperate to impose a first fixed speed relationship among the electric machine and the layshaft; a planetary gear set including a ring gear fixedly coupled to the second idler gear, a sun gear, a planet carrier, and at least one planet gear supported for rotation on the planet carrier and in continuous meshing engagement with the sun gear and the ring gear, wherein the second idler gear and the ring gear cooperate to impose a second fixed speed relationship among the layshaft and the ring gear; a differential fixedly coupled to the planet carrier; and a clutch configured to selectively couple the sun gear to the planet carrier to impose a first selective speed relationship among the electric machine and the planet carrier when in a first position and to selectively hold the sun gear against rotation to impose a second selective speed relationship among the electric machine and the planet carrier that is less than the first selective speed relationship when in a second position.
Regarding claims 12, 14, and 17 the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record does not teach or render obvious the specifically defined fixed connections in combination with the motor, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 03 December 2020 with respect to page 7 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 12 and 13 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659